                                                                   FILED IN OPEN COURT
                                                                   ON I ll('(/tq ~
                                                                      Peter.A..Moore. Jr., Clerk
                                                   .                  US District Court        ·
                 IN THE UNITED STATES DISTRICT COURT                  Eastern District of NC
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                          NO. 5:18-CR-00095-BR

UNITED STATES OF AMERICA

             v.

MICHAEL LOUIS POWELL

                               ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on October 30, 2018, and further evidence of record as presented by the

                                                                    '
Government, the Court finds that the followi:µg property is hereby forfeitable

pursuant to 18 U.S.C. § 924(d)(l), made applicable to this proceeding by virtue of

28 U.S.C. § 2461(c), as ammunition used in knowing violations of 18 U.S.C.

§§ 922(g)(l) and 924(a)(2), to wit:   any related ammunition;

      AND WH.;EREAS, by virtue of said Memorandum of Plea Agreement, the

United States is now entitled to possession of said personal property, pursuant to

Fed. R.'Crim. P. 32.2(b)(3);

      It is hereby ORDERED, ADJUDGED and DECREED:

      1.     That based upon the Memorandum of Plea Agreement as to the

defendant, the United States is hereby authorized to seize the above-stated personal

property, and it is hereby forfeited to the United States for disposition in accordance

with the law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In



                                            1
accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be final as to the

defendant upon entry.

       2.   That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

      SO ORDERED. This Yif.;ay        o~                  '2019.




                                W. EARL BRITT
                                Senior United States District Judge




                                         2
